Per Curiam,
The defendant in this case is asking for a third trial. In the one from which this appeal is taken, the disputed ■facts were so fairly submitted to the jury that no exception was taken to the charge of the court. The verdict as rendered was considered as excessive, and considering all the circumstances the court in banc reduced it to seven hundred dollars, with the suggestion, “This litigation should be ended.” We concur in this, and find no reversible error to warrant another trial.
The judgment is affirmed.